Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 15, 2017                                                                                 Stephen J. Markman,
                                                                                                               Chief Justice

                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  Rehearing Nos. 616 & 617                                                                              David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                           Joan L. Larsen
                                                                                                        Kurtis T. Wilder,
  151800(73)(74)                                                                                                    Justices
  153008

  CLAM LAKE TOWNSHIP, and
  HARING CHARTER TOWNSHIP,
           Appellants,
                                                                  SC: 151800
  v                                                               COA: 325350
                                                                  Wexford CC: 2014-025391-AA
  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS / STATE
  BOUNDARY COMMISSION, TERIDEE, LLC,
  and CITY OF CADILLAC,
             Appellees.
  _________________________________________

  TERIDEE, LLC, JOHN F. KOETJE TRUST,
  and DELIA KOETJE TRUST,
             Plaintiffs-Appellees,
                                                                  SC: 153008
  v                                                               COA: 324022
                                                                  Wexford CC: 2013-024803-CH
  HARING CHARTER TOWNSHIP and
  CLAM LAKE TOWNSHIP,
             Defendants-Appellants.
  _________________________________________/

       On order of the Court, the motions for rehearing are considered, and they are
  DENIED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 15, 2017
                                                                             Clerk